Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10, 13-16 and 20-23 in the reply filed on 02/23/21 is acknowledged.
Claims 1-9, 11-12 and 17-19 have been cancelled by the applicant in the reply filed on 02/23/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-16 and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “one or more reverse osmosis (RO) modules connected in series” in line 6 (page 2) renders the claim indefinite because it is unclear what is in parallel with reverse osmosis module when there is only one reverse osmosis module is provided in the SSRO stage.
Regarding claim 10, the limitation “a concentration of the CMCR” in line 9 on page 2 renders the claim indefinite because it is unclear which concentration the limitation is referring to. Is it concentration of feed to CMCR, concentration of permeate of CMCR or concentration of retentate of CMCR?
Regarding claim 10, the limitation “closest to concentrations of streams entering the CMCR” renders the claim indefinite because it is unclear what other concentration is being compared to for determination of “closest”.
Regarding claim 10, the limitation “the retentate” in line 10 on page 3 renders the claim indefinite because it is unclear which retentate the limitation is referring to.
The term "an effective rejection” in claim 13 is a relative term which renders the claim indefinite.  The term "an effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 13, the limitation “decreasing or increasing a pressure of each of the stages of the CMCR” renders the claim indefinite because it is unclear which pressure the limitation is referring to. Is it feed pressure, permeate pressure, retentate pressure?
Regarding claim 14, the limitation “one or more stages” in line 2 renders the claim indefinite because it is unclear which stages the limitation is referring to.
Regarding claim 14, the limitation “a same stage” in line 2 renders the claim indefinite because it is unclear whether the limitation is referring to “one or more stages” from the preceding limitation in claim 14.
Regarding claim 15, the limitation “the stage” in line 2 renders the claim indefinite because it is unclear which stage the limitation is referring to.
Regarding claim 16, the limitation “to lower a specific energy consumption” in line 2 renders the claim indefinite because it is unclear which specific energy consumption the limitation is referring to. Is it specific energy consumption of LMPS? It is also unclear what is “a specific energy consumption”. Furthermore, the term "lower" in claim 16 is a relative term which renders the claim indefinite.  The term "lower" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Claim 16 and preceding limitations fails to establish a standard or baseline from which “lower” or “higher” specific energy can be determine. Claim 16 also fails to claim any specific steps with regards to optimizing specific energy consumption. Therefore, it is unclear what is being considered as “optimized” compared to any other membrane module.
Regarding claim 20, the limitation “LMPS consists of one or more membrane modules connected in parallel” renders the claim indefinite because it is unclear what is/are the modules parallel with.
The term "small losses" in claim 23 is a relative term which renders the claim indefinite.  The term "small losses" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 10, 13-16, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (WO 2015/152823), in view of Roh (US 2012/0037565).
Regarding claim 10, Chong teaches (fig. 1) a liquid filtration process comprising combining single-stage reverse osmosis (SSRO) with a countercurrent membrane cascade with recycle (CMCR) having at least two stages (fig. 1; stage 1 and stage 2); introducing retentate from the SSRO stage as a feed to the CMCR (fig. 1; 10R supplying retentate from SSRO to stage 1), wherein a concentration of the CMCR is closest to concentrations of streams entering CMCR (P3/L27-31, P5/L12-15, P15/L20-26); employing countercurrent of a retentate flow and a permeate flow in the CMCR (refer flow directions of retentate and permeate flow in CMCR in fig. 1) to reduce osmotic pressure differential (OPD) (P2/L26-31); employing a permeate recycling from each of the stages of the CMCR to a retentate side of a stage immediately downstream in the CMCR, wherein a downstream direction is a direction of the permeate flow (refer fig. 1 indicating permeate of stage 1 being supplied to stage 2 as feed); employing a retentate self-recycling in at least one of the stages in the CMCR by using nanofiltration or RO membrane for passing part of the retentate to a permeate side of a same stage in CMCR (P4/L9-12, P5/L17-21); producing water product by combining permeates of SSRO and CMCR (refer fig. 1 indicating combining permeates of SSRO and stage 2).

    PNG
    media_image1.png
    536
    769
    media_image1.png
    Greyscale

Chong does not teach that the process comprising combining SSRO with low pressure membrane stage (LMPS), introducing a permeate from SSRO stage to the LMPS, blending permeate streams from CMCR and LMPS. Chong also does not disclose removal of boron from seawater.
Roh teaches a method of reducing boron concentration from boron containing aqueous solutions by passing the boron containing aqueous solution passed through sea water reverse osmosis device (SWRO), the resulting RO permeate is passed through ultrafiltration membrane UF which rejects large micelles containing boron (abstract, fig. 2, [0048]). Roh discloses that Boron occurs naturally in seawater and in some well waters and springs, and is also present in waste waters from manufacturing of metals, microelectronics, and fertilizers, for example [0001], and that the method is appropriate for the treatment of seawater, water from other natural sources, wastewater, high purity water for semiconductor manufacturing, and produced water [0021].
Chong and Roh are analogous inventions in the art of liquid treatment by reverse osmosis. It would have been obvious to one of ordinary skill in the art before effective filing date of invention to modify the method of Chong with teachings of Roh to provide a low-pressure membrane stage (LPMS) such as ultrafiltration stage, wherein a permeate from the SSRO stage is introduced as feed to the LMPS to enable removal of boron from the liquid to be treated and achieve desired salt and boron concentration in the combined product stream. 
Regarding claim 13, modified Chong teaches limitations of claim 10 as set forth above. Chong teaches controlling pressure CMCR is controlled to manage OPD of CMCR.
Regarding claim 14, modified Chong teaches limitations of claim 10 as set forth above. Chong teaches that a portion of the retentate from one or more stages is recycled back to a feed to a same stage in order to increase recovery (P2/L22-31, P4/L9-12, P5/L17-21).
Regarding claim 15, modified Chong teaches limitations of claim 10 as set forth above. Chong teaches that a safety factor in a stage is a ratio of a retentate flow to a permeate flow in the stage, the ratio is less than one (P4/L15-16, P5/L24, P14/L3-8).
Regarding claim 16, 
Regarding claim 20, modified Chong teaches limitations of claim 10 as set forth above. Chong teaches that the SSRO unit may comprise a plurality of reverse osmosis membrane modules connected in parallel, and each of the plurality of stages in the CMCR unit may comprise a plurality of reverse osmosis membrane modules connected in parallel (P3/L34-P4/L4, P6/L29-31, claims 9-10). It would have been obvious matter of design choice to one of ordinary skill in the art to provide LPMS having one or more modules in parallel since Chong discloses providing SSRO and CMCR having one or more modules connected in parallel. One of ordinary skill in the art would have had a reasonable expectation of success in increasing filtration capacity by providing more than one modules in parallel. 
Regarding claim 21, modified Chong teaches limitations of claim 10 as set forth above. Chong teaches (refer table 1) salt rejection ranging from 0.941 to 0.994 with feed concentration of 5000 ppm to 45000 ppm respectively), which indicates salt concentration of product water less than 350 ppm.
Regarding claim 22, modified Chong teaches limitations of claim 10 as set forth above. Roh further discloses that the permeate has reduced boron concentration of less than 0.5 ppm [0022].
Regarding claim 23, modified Chong teaches limitations of claim 10 as set forth above. Chong teaches the SSRO stage and the CMCR operate at substantially same osmotic pressure differential (OPD) (P19/L10-14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Caus (J Chem Technol Biotechnol 2009; 84: 391–398) teaches .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777